Name: 2001/506/EC: Council Decision of 26 June 2001 on the accession of the European Community to United Nations Economic Commission for Europe Regulation No 104 on the approval of retro-reflecting markings for heavy and long vehicles and their trailers
 Type: Decision
 Subject Matter: technology and technical regulations;  land transport;  organisation of transport;  United Nations
 Date Published: 2001-07-06

 Avis juridique important|32001D05062001/506/EC: Council Decision of 26 June 2001 on the accession of the European Community to United Nations Economic Commission for Europe Regulation No 104 on the approval of retro-reflecting markings for heavy and long vehicles and their trailers Official Journal L 183 , 06/07/2001 P. 0034 - 0034Council Decisionof 26 June 2001on the accession of the European Community to United Nations Economic Commission for Europe Regulation No 104 on the approval of retro-reflecting markings for heavy and long vehicles and their trailers(2001/506/EC)THE COUNCIL OF THE EUROPEAN UNION,Having regard to the Treaty establishing the European Community,Having regard to Council Decision 97/836/EC of 27 November 1997 with a view to accession by the European Community to the Agreements of the United Nations Economic Commission for Europe concerning the adoption of uniform technical prescriptions for wheeled vehicles, equipment and parts which can be fitted to and/or be used on wheeled vehicles and the conditions for reciprocal recognition of approvals granted on the basis of these prescriptions ("Revised 1958 Agreement")(1), and in particular Article 3(3) and the second indent of Article 4(2) thereof,Having regard to the proposal from the Commission,Having regard to the assent of the European Parliament(2),Whereas:(1) The standard requirements of United Nations Economic Commission for Europe Regulation No 104 on the approval of retro-reflecting markings for heavy and long vehicles and their trailers is intended to remove technical barriers to the trade in motor vehicles between the Contracting Parties in respect of retro-reflecting markings and ensure a high level of safety and environmental protection.(2) Regulation No 104 has been notified to the Contracting Parties and has entered into force in respect of all the Contracting Parties who did not serve notice of their disagreement by the date or dates specified therein as a Regulation appended to the Revised Agreement of 1958.(3) Regulation No 104 should be incorporated into the Community approval system for motor vehicles and should thus be added to the legislation in force within the Community,HAS DECIDED AS FOLLOWS:Sole ArticleThe European Community shall accede to United Nations Economic Commission for Europe Regulation No 104 on the approval of retro-reflecting markings for heavy and long vehicles and their trailers.The text of the Regulation is attached hereto(3).Done at Luxembourg, 26 June 2001.For the CouncilThe PresidentT. Ã stros(1) OJ L 346, 17.12.1997, p. 78.(2) Assent given on 15 May 2001 (not yet published in the Official Journal).(3) This Regulation shall be published in a future Official Journal.